This is an appeal from an order denying appellant’s petition for a writ of habeas corpus on the ground that the matters contained therein had already been decided by the Appellate Division upon appeal. (14 A D 2d 778.) The petitioner seeks relief upon the theory that his confession, used against him on his original trial, was obtained from him by “ physical and mental torture ”. However, it appears from the papers on appeal and petitioner’s brief that he was on trial for murder in the first degree and during the trial pleaded guilty to manslaughter. Accordingly, the allegedly coerced confession has no bearing upon his conviction and the order of Special Term should be affirmed. Order unanimously affirmed. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.